      Case 1:18-cv-01112-GJF-JHR Document 200 Filed 09/23/20 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW MEXICO

BARLOVENTO, LLC,

       Plaintiff/Counter-Defendant,

v.                                                                        Civ. No. 18-1112 GJF/JHR

AUI, INC.,

       Defendant/Counterclaimant, and

WESTERN SURETY COMPANY,

       Defendant.

                    ORDER GRANTING LEAVE TO FILE OBJECTIONS

       THIS MATTER is before the Court on Defendants’ “Motion for Leave to File an

Opposition to Plaintiff’s Jury Instructions” [ECF 183] (“Motion”) and Plaintiff’s response thereto

[ECF 185]. Having reviewed the record and the briefing, the Court finds good cause for allowing

Defendants to file their objections [ECF 184], albeit four days late—particularly as (1) Defendants’

error was due to an inadvertent calendaring omission, see ECF 183 at 1; (2) the jury trial will not

occur until sometime next year, see ECF 198 at 2; and (3) the Court discerns no prejudice to

Plaintiff occasioned by the Court’s consideration of these objections, see also ECF 185 at 1-2

(Plaintiff offering no explanation for its assertion that “[this] four day gap is highly prejudicial”).

       IT IS THEREFORE ORDERED that Defendants’ Motion is GRANTED. The Court

will thus consider Defendants’ objections that are docketed at ECF 184.

       SO ORDERED.


                                               ________________________________________
                                               THE HONORABLE GREGORY J. FOURATT
                                               UNITED STATES MAGISTRATE JUDGE
                                               Presiding by Consent
